Citation Nr: 0808207	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
headache disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from April 1959 to May 1962  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2005, the Board remanded for further development. 


FINDINGS OF FACT

1. The RO denied a claim for service connection for a 
headache disorder in March 1982 and the veteran did not 
appeal.

2.  Evidence received since the March 1982 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim for a headache 
disorder.

3.  The preponderance of the evidence is against a finding 
that current headache disorder is related to service. 

4.  The RO denied an application to reopen a claim for 
service connection for a bilateral hearing loss in July 1999 
and the veteran did not appeal.

5.  Evidence received since the July 1999 rating decision was 
not previously considered and raises a reasonable possibility 
of substantiating the claim for bilateral hearing loss.

6.  The preponderance of the evidence is against a finding 
that current bilateral hearing loss is related to service. 

7.  Tinnitus is related to service.  

8.  The preponderance of the evidence is against a finding 
that current vertigo is related to service.


CONCLUSIONS OF LAW

1.  The March 1982 RO decision that denied service connection 
for a headache disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence having been submitted, the 
claim of service connection for a headache disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007). 

4.  The July 1999 RO decision that denied an application to 
reopen a claim for service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

5.  New and material evidence having been submitted, the 
claim of service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

6.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385, 4.85 (2007).

7.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

8.  Vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2002, May 2003, July 2003, 
and March 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 

To the extent that the Board is denying any of the veteran's 
claims, the Board finds that since no disability rating or 
effective date will be assigned there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letters provided to the appellant on August 2002 
and March 2005 included the criteria for reopening the 
previously denied claims, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for a 
headache disorder and bilateral hearing loss that were found 
insufficient in the previous denials.  In any case, the Board 
is taking favorable action as to the claims to reopen thus 
any notice deficiency poses no risk of prejudice to the 
veteran.

The veteran submitted additional service personnel records 
showing his jumps as a paratrooper.  While there is no 
indication of waiver of RO jurisdiction of this evidence, the 
Board finds that it is essentially repetitive of evidence 
already of record showing that the veteran was a paratrooper 
in service.  Remand for consideration by the RO is thus not 
in order. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Multiple attempts to locate the 
veteran's service medical records at Fort Bragg have been 
made and no records were found.  Additionally, VA attempted 
to obtain medical records from Dr. Hardy, which were found to 
be unavailable.  The Board finds that additional efforts to 
obtain these records would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.  Thus, the duties to notify and assist have 
been met.

Analysis

Headache Disorder

The RO denied service connection for a sinus headache 
disorder in March 1982.    The veteran was informed of that 
decision and he did not file a timely appeal.  The March 1982 
decision denying service connection for a headache disorder 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records.  
Finding that the headache disorder was part of a cold 
condition, the RO denied service connection in March 1982.  
The basis for the denial was that the claimed disorder was 
acute and transitory in service and that the separation 
examination failed to disclose any residuals.  

In June 2002, the veteran sought to reopen his claim for a 
headache disorder.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The new evidence includes various clinical records showing 
current treatment for headaches.  This evidence was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claim.  
The veteran has, therefore, presented new and material 
evidence to reopen the claim for service connection for a 
headache disorder.  Accordingly, the petition to reopen is 
granted and consideration may be given to the entire evidence 
of record without regard to any prior denials

Turning now to the underlying service connection claim, the 
Board notes that when seeking VA disability compensation a 
veteran generally seeks to establish that a current 
disability results from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  

The veteran essentially contends that he has a headache 
disorder as a result of his jumps as a paratrooper during 
service. 

The veteran has a current headache disorder as established 
above.  However, while service medical records show treatment 
for a common cold in June 1959, and a congested chest and 
stopped up nose in April 1960, the examination report at 
service discharge showed a normal neurological evaluation.  
Indeed, the first indication in the record of a headache 
disorder was not until 2003, over 40 years after service 
discharge.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim.  Furthermore, there is no competent 
medical evidence that the veteran's current headache disorder 
is related to service. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over four decades following service.  Thus, while there 
is current evidence of headaches, there is no true indication 
that that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of headaches in service and 
the lack of diagnosis of the claimed disability until several 
years post-service, any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his headache disorder.  Layno; 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his headache disorder is related to service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's headache disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The RO initially denied service connection for hearing loss 
in March 1982. An application to reopen a claim for service 
connection hearing loss was denied in July 1999.  The veteran 
was informed of those decisions and he did not file a timely 
appeal.  The July 1999 decision denying the application to 
reopen for service connection for hearing loss is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

The evidence before VA at the time of the March 1982  RO 
decision consisted of the veteran's service medical records.  
Finding that an ear disorder was part of a cold condition, 
the RO denied service connection in March 1982.  The RO based 
its decision on the finding that the claimed disorder was 
acute and transitory in service and that the separation 
examination failed to disclose any residuals.  The evidence 
at the time of the July 1999 RO decision consisted of medical 
evidence related to tinnitus.  In denying the application to 
reopen the claim for service connection, the RO found that 
the evidence was new but not relevant to the issue. 

In June 2002, the veteran sought to reopen his claim for 
hearing loss.  To reopen the claim, the veteran must submit 
new and material evidence.  See 38 U.S.C.A. 
§ 5108.

The new evidence includes various clinical records showing 
current bilateral hearing loss.  This evidence was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claim.  
The veteran has therefore presented new and material evidence 
to reopen the claim for service connection for bilateral 
hearing loss.  Accordingly, the petition to reopen is granted 
and consideration may be given to the entire evidence of 
record without regard to any prior denials.

Having reopened the claim, the Board now turns to the issue 
of service connection for bilateral hearing loss.  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

As just established, the veteran currently has hearing loss.  
However, service medical records are negative for any 
complaints of hearing loss and the examination report at 
service discharge noted a normal audiological evaluation.  
Indeed, the first indication in the record of possible 
hearing loss was not 1997 (a private record from Walker's 
Game Ear dated in June 1997 does not show numerical values 
for pure tone decibel loss and no word recognition test was 
reported.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data)  However, 
affording the veteran the benefit of the doubt, the Board 
will assume for this decision that hearing loss was shown on 
that record).  In any case, this is still 35 years after 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  Furthermore, there is no competent 
medical evidence that the veteran's current hearing loss is 
related to service. 

While VA afforded the veteran a hearing examination in 
October 2006, the Board declines to obtain a medical nexus 
opinion with respect to the veteran's service connection 
claim.  There is no evidence of pertinent disability in 
service or for over three decades following service.  Thus, 
while there is current evidence of bilateral hearing loss, 
there is no true indication that that a disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of 
complaints of hearing loss in service and the lack of 
diagnosis of the claimed disability until several decades 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

The Board finds the veteran is competent to attest to his 
observations of his hearing loss.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
hearing loss is related to service) because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran essentially asserts that he currently has 
tinnitus related to service, specifically that tinnitus 
manifested after an in-service head injury.  

Service medical records, including the examination report at 
service discharge, are absent for any complaints of tinnitus.  
However, current medical evidence shows complaints of 
tinnitus.  In particular an August 2005 VA treatment record 
noted that the veteran reported tinnitus for the past 45 
years.  Also, an October 2006 VA examination report which was 
completed in conjunction with review of the claims folder 
noted that it was at least likely as not (50/50 probability) 
that the veteran's claimed tinnitus had its onset in service.  
The examiner noted that given the configuration of the 
veteran's hearing loss, a steep mixed hearing loss; his duty 
in the service; and employment following service; it was at 
least as likely as not that tinnitus was from noise induced 
hearing loss.  

In the absence of competent medical evidence to weigh against 
the veteran's claim, the weight of the evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed tinnitus is related to service.  
Resolving reasonable doubt in the veteran's favor, the 
veteran's current tinnitus was incurred in active service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Vertigo

The veteran currently has vertigo as noted in multiple 
medical records.  However, service medical records, including 
the examination report at service discharge, are negative for 
complaints or findings of vertigo.  The first indication in 
the record of a disability was not until 2003, which is over 
40 years after service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Furthermore, there 
is no competent medical evidence that the veteran's current 
vertigo is related to service. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over four decades following service.  Thus, while there 
is current evidence of vertigo, there is no true indication 
that that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of vertigo in service and 
the lack of diagnosis of the claimed disability until several 
decades post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The Board finds the veteran is competent to attest to his 
observations of his vertigo.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that his vertigo is 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's vertigo was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
















	(CONTINUED ON NEXT PAGE)





ORDER

The claim for service connection for a headache disorder is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a headache disorder is denied. 

The claim for service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for vertigo is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


